Title: To Thomas Jefferson from James Taylor, Jr., 2 January 1802
From: Taylor, James, Jr.
To: Jefferson, Thomas


          
            Sir
            Norfolk Jany 2nd. 1802
          
          I have the pleasure to acknowledge the receipt of your favor of the 18 Decr. The remittance which you contemplate making for the wine will be fully in time, but I must request that you will consult your convenience in doing it—
          
          Colonel Newton, who is now confined with a Severe attack of the Gout, has procured for you, 10 Barrels of Cyder which I shall ship as directed by you, by the first conveyance. This Cyder is thought by judges to be good now—I presume your Butler is acquainted with the management of it, but I hope you will excuse my recommending the Bottles to be rinsed with old apple Brandy when he bottles it.
          I am with great respect Yr: ob: Serv
          
            Jas Taylor Jr
          
        